DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Drexel Feeling on August 25th, 2022.
The application has been amended as follows: 

1. (Currently amended) A flight deck system for providing task management assistance in managing a flight path to a flight crew, the system comprising one or more processors configured by programming instructions on non-transitory computer readable media to:
cause an integrated interactive graphical user interface (GUI) comprising (a) a timeline GUI that displays a timeline with a time scale, one or more waypoint graphical elements representative of waypoints, one or more course data item graphical elements representative of other course data items, and one or more notification data item graphical elements representative of upcoming conditions when present, (b) a map GUI that presents a birds-eye viewpoint or three-dimensional viewpoint of a portion of a flight plan, and (c) a VSD GUI that presents a vertical viewpoint of a portion of a flight plan to be displayed on an aircraft display;
mine flight plan data for a current flight plan, navigational data, and vertical situation display (VSD) data from one or more aircraft systems;
obtain notification data items originating from onboard avionics systems and from systems external to onboard avionics systems that indicate upcoming conditions that will affect the current flight plan;
automatically analyze the mined flight plan data and the notification data items to identify a sensed deviation condition that requires deviation from the current flight plan;
automatically identify an aircraft-related deviation condition from an aircraft failure event that requires deviation from the current flight plan;
receive notification by a flight crew member of a non-sensed deviation condition that requires deviation from the current flight plan; 
when a sensed deviation condition is detected, 
automatically generate a plurality of flight plan deviation options to accommodate the sensed deviation condition, and
present a selectable deviation notification graphical element on the map GUI
when an aircraft-related deviation condition is detected, 
automatically generate a plurality of flight plan deviation options to accommodate the aircraft-related deviation condition, and
present a selectable deviation notification graphical element on the map GUI; and
when a non-sensed deviation condition is detected, 
automatically generate a plurality of flight plan deviation options to accommodate the non-sensed deviation condition, and
present a selectable deviation notification graphical element on the map GUI
wherein selection of a selectable deviation notification graphical element causes the display of one or more selectable deviation recommendation graphical elements, each containing graphical data that is descriptive of an automatically generated flight path deviation option, and
wherein selection of a selectable deviation recommendation graphical element causes a preview of an automatically generated flight path deviation option to be displayed on the map GUI and/or the VSD GUI.

2. (Original) The flight deck system of claim 1, wherein: 
a sensed deviation condition comprises a weather condition along or approaching the flight path, an airport closure at a planned destination airport, a runway closure at a planned destination runway, and/or an airspace restriction along the planned flight path that causes a desire for a flight plan deviation;
the aircraft failure event comprises a hydraulic failure, electrical system failure, engine failure, and/or flight automation failure; and/or
the non-sensed deviation condition comprises an on-board medical emergency.

3. (Previously presented) The flight deck system of claim 1, wherein to automatically generate a plurality of flight plan deviation options the flight deck system is configured to incorporate operational limitations and checklist requirements in deviation planning.

4 – 6 (Cancelled). 

7. (Currently amended) The flight deck system of claim 1, further configured to submit a flight path deviation recommendation option selected by the flight crew to ATC for approval.

8. (Original) The flight deck system of claim 7, further configured to provide a selectable activate graphical element for flight crew selection that when selected causes a selected flight path deviation recommendation option to be activated.

9. (Currently amended) The flight deck system of claim 1, further comprising a flight path deviation processor, the flight path deviation processor comprising one or more processor configured by programming instructions on non-transitory computer readable media, wherein the flight path deviation processor is a rule-based system that compares options for lateral and vertical flight path deviations and presents a computed best options based on current aircraft performance, and wherein the flight path deviation processor is accessible directly from a link on the timeline GUI.

10. (Original) The flight deck system of claim 1, wherein the one or more aircraft systems comprises:
an onboard flight management system (FMS); or 
an electronic flight bag (EFB) application on which the flight plan was created and wherein the flight plan was synced with or loaded into an onboard avionics system (such as, an onboard flight management system (FMS)) from the EFB application.

11. (Original) The flight deck system of claim 1, wherein: 
the mined flight plan data includes a plurality of waypoints and other course data items for a current flight plan, the other course data items comprising a plurality of a scheduled altitude change, scheduled speed change, a scheduled heading change, and an altitude, speed, or time restriction;
the mined navigational data includes aircraft location, speed, and heading data; and
the mined VSD data includes a vertical profile of the aircraft for the current flight plan, an altitude reference, terrain data, and glideslope data.

12. (Original) The flight deck system of claim 1, wherein the notification data items comprises airport data, runway data, navigation data, map data, weather data, ATC alert data, traffic alert data, applicable Notices to Airmen (NOTAMS), aviation electronic checklist data, aircraft data, aircraft weight data, aircraft fuel data, timing data, distance data, airport facilities data, emergency services data, aircraft equipment trouble alert, a flight crew configurable reminder, a hold reminder for a waypoint indicating a desire to hold at the waypoint, an airport change notice, special use airspace notice, departure delay notice, or arrival delay notice, legality data, and/or flight plan deviation data from one or more remote servers.

13. (Currently amended) The flight deck system of claim 1, wherein the timeline GUI is configured to display a timeline, waypoint graphical elements representative of the waypoints, course data item graphical elements representative of the other course data items, and notification data item graphical elements representative of upcoming conditions, and wherein when displayed each waypoint graphical element, course data item graphical element and notification data item graphical element is positioned on the timeline along with an estimated time for the aircraft to reach the graphical element.

14. (Currently amended) A method in a flight deck system for providing task management assistance in managing a flight path to a flight crew, the method comprising:
displaying an integrated interactive graphical user interface (GUI) comprising (a) a timeline GUI that displays a timeline with a time scale, one or more waypoint graphical elements representative of waypoints, one or more course data item graphical elements representative of other course data items, and one or more notification data item graphical elements representative of upcoming conditions when present, (b) a map GUI that presents a birds-eye viewpoint or three-dimensional viewpoint of a portion of a flight plan, and (c) a VSD GUI that presents a vertical viewpoint of a portion of a flight plan on an aircraft display;
mining flight plan data for a current flight plan, navigational data, and vertical situation display (VSD) data from one or more aircraft systems;
obtaining notification data items originating from onboard avionics systems and from systems external to onboard avionics systems that indicate upcoming conditions that will affect the current flight plan;
automatically analyzing the mined flight plan data and the notification data items to identify a sensed deviation condition that requires deviation from the current flight plan when a sensed deviation condition exists;
automatically identifying an aircraft-related deviation condition from an aircraft failure event that requires deviation from the current flight plan when an aircraft failure event exists;
receiving flight crew notification of a non-sensed deviation condition that requires deviation from the current flight plan when a non-sensed deviation condition exists; 
when a sensed deviation condition is detected,
automatically generating a plurality of flight plan deviation options to accommodate the sensed deviation condition, and
presenting a selectable deviation notification graphical element on the map GUI;
when an aircraft-related deviation condition is detected, 
automatically generating a plurality of flight plan deviation options to accommodate the aircraft-related deviation condition, and
presenting a selectable deviation notification graphical element on the map GUI; and
when a flight plan deviation condition is detected, 
automatically generating a plurality of flight plan deviation options to accommodate the non-sensed deviation condition, and
presenting a selectable deviation notification graphical element on the map GUI
wherein selection of a selectable deviation notification graphical element causes the display of one or more selectable deviation recommendation graphical elements, each containing graphical data that is descriptive of an automatically generated flight path deviation option, and
wherein selection of a selectable deviation recommendation graphical element causes a preview of an automatically generated flight path deviation option to be displayed on the map GUI and/or the VSD GUI.

15 -17 (Cancelled) 

18. (Currently amended) The method of claim 14, further comprising submitting a flight path deviation recommendation option selected by the flight crew to ATC for approval.

19. (Original) The method of claim 18, further comprising providing a selectable activate graphical element for flight crew selection that when selected causes a selected flight path deviation recommendation option to be activated.

20. (Previously presented) Non-transitory computer readable media encoded with programming instructions configurable to cause one or more processors on an aircraft to:
cause an integrated interactive graphical user interface (GUI) comprising (a) a timeline GUI that displays a timeline with a time scale, one or more waypoint graphical elements representative of waypoints, one or more course data item graphical elements representative of other course data items, and one or more notification data item graphical elements representative of upcoming conditions when present, (b) a map GUI that presents a birds-eye viewpoint or three-dimensional viewpoint of a portion of a flight plan, and (c) a VSD GUI that presents a vertical viewpoint of a portion of a flight plan to be displayed on an aircraft display;
mine flight plan data from a current flight plan, navigational data, and vertical situation display (VSD) data from one or more aircraft systems;
obtain notification data items originating from onboard avionics systems and from systems external to onboard avionics systems that indicate upcoming conditions that will affect the aircraft flight plan;
automatically analyze the mined flight plan data and the notification data items to identify a sensed deviation condition that requires deviation from the current flight plan;
automatically identify an aircraft-related deviation condition from an aircraft failure event that requires deviation from the current flight plan;
receive flight crew notification of a non-sensed deviation condition that requires deviation from the current flight plan; 
when a sensed deviation condition is detected, 
automatically generate a plurality of flight plan deviation options to accommodate the sensed deviation condition, and 
present a selectable deviation notification graphical element on the map GUI;
when an aircraft-related deviation condition is detected, 
automatically generate a plurality of flight plan deviation options to accommodate the aircraft-related deviation condition, and 
present a selectable deviation notification graphical element on the map GUI; and
when a non-sensed deviation condition is detected, 
automatically generate a plurality of flight plan deviation options to accommodate the non-sensed deviation condition, and
present a selectable deviation notification graphical element on the map GUI
wherein selection of a selectable deviation notification graphical element causes the display of one or more selectable deviation recommendation graphical elements, each containing graphical data that is descriptive of an automatically generated flight path deviation option, and
wherein selection of a selectable deviation recommendation graphical element causes a preview of an automatically generated flight path deviation option to be displayed on the map GUI and/or the VSD GUI.

21. (Previously presented) The method of claim 14, wherein: 
a sensed deviation condition comprises a weather condition along or approaching the flight path, an airport closure at a planned destination airport, a runway closure at a planned destination runway, and/or an airspace restriction along the planned flight path that causes a desire for a flight plan deviation; and
the non-sensed deviation condition comprises an on-board medical emergency.

22. (Previously presented) The method of claim 14, wherein automatically generating a plurality of flight plan deviation options comprises incorporating operational limitations and checklist requirements in deviation planning.

23. (Currently amended) The method of claim 14, further comprising providing a flight path deviation processor, the flight path deviation processor comprising one or more processors configured by programming instructions on non-transitory computer readable media, wherein the flight path deviation processor is a rule-based system that compares options for lateral and vertical flight path deviations and presents a computed best options based on current aircraft performance, and wherein the flight path deviation processor is accessible directly from a link on the timeline GUI.

24. (Previously presented) The method of claim 14, wherein the one or more aircraft systems comprises:
an onboard flight management system (FMS); or 
an electronic flight bag (EFB) application on which the flight plan was created and wherein the flight plan was synced with or loaded into an onboard avionics system from the EFB application.

25. (Previously presented) The method of claim 14, wherein: 
the mined flight plan data includes a plurality of waypoints and other course data items for a current flight plan, the other course data items comprising a plurality of a scheduled altitude change, scheduled speed change, a scheduled heading change, and an altitude, speed, or time restriction;
the mined navigational data includes aircraft location, speed, and heading data; and
the mined VSD data includes a vertical profile of the aircraft for the current flight plan, an altitude reference, terrain data, and glideslope data.

26. (Previously presented) The method of claim 14, wherein the notification data items comprises one or more of airport data, runway data, navigation data, map data, weather data, ATC alert data, traffic alert data, applicable Notices to Airmen (NOTAMS), aviation electronic checklist data, aircraft data, aircraft weight data, aircraft fuel data, timing data, distance data, airport facilities data, emergency services data, aircraft equipment trouble alert, a flight crew configurable reminder, a hold reminder for a waypoint indicating a desire to hold at the waypoint, an airport change notice, special use airspace notice, departure delay notice, arrival delay notice, legality data, and/or flight plan deviation data from one or more remote servers.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665